Citation Nr: 1542971	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  06-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for degenerative changes of the cervical spine and right trapezius strain prior to August 10, 2013, and an evaluation in excess of 10 percent thereafter, to include extrascheduler consideration.

2.  Entitlement to a disability rating in excess of 20 percent for low back strain with degenerative changes, to include extrascheduler consideration.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to June 1985, and again from December 1988 to January 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2005 rating decision, of the RO in Detroit, Michigan, the RO denied the Veteran's claims of entitlement to disability ratings in excess of 20 percent for low back strain with degenerative changes and radiculopathy, and in excess of 0 percent (noncompensable) for cervical spine degenerative changes and right trapezius strain.  The Veteran filed a notice of disagreement (NOD) in July 2005.  A statement of the case (SOC) was provided in December 2005.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on September 2006.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2007.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in November 2008, December 2010, and December 2011.  In December 2010, the Board issued a decision which, in part, denied increased ratings for degenerative changes of the cervical spine and right trapezius strain and low back strain with degenerative changes and radiculopathy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's December 2010 decision regarding the above issues and remanded these issues to the Board for compliance with the Joint Motion.  The Board remanded this claim for further development in accordance with the directives of the Joint Motion in December 2011.  At the completion of the aforementioned development, the Board reconsidered the Veteran's claim and again in a September 2014 decision which denied increased ratings for degenerative changes of the cervical spine and right trapezius strain and low back strain with degenerative changes and radiculopathy.

The Veteran appealed the September 2014 decision to the Court.  In May 2015 the Court issued an order granting the parties' Joint Motion to vacate the portion of the Board's September 2014 decision regarding the above issues and remanded these issues to the Board for compliance with the Joint Motion.

Upon remand, in a January 2014 rating decision, the Veteran was granted a 10 percent rating for the degenerative changes of the cervical spine and right trapezius strain, effective from August 10, 2013.  The Veteran continues to appeal to the Board for the assignment of a higher rating for the cervical spine disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

Moreover, in the January 2014 rating decision, the Veteran was also granted secondary service connection for right lower extremity radiculopathy, evaluated at 10 percent disabling, effective from August 10, 2013.  As the information of record does not indicate that the Veteran has expressed disagreement with either the initial rating or the effective date assigned following the award of service connection for the right lower extremity disability, this discrete matter will not be addressed as part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that a notice of disagreement must be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level and the effective date assigned following an award of service connection).

The Board notes that, in Rice v. Shinseki, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities and continues to maintain such in his most recent correspondence in September 2015.   Normally, in light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected disabilities because all of the currently appealed underlying disabilities (for increased ratings) are at issue in this appeal.  However, in this case, the Board has already previously adjudicated the issue of TDIU in its September 2014 decision, in which it denied the entitlement sought.  As the Court upheld the Board's decision in that regard in the findings of the Joint Motion, such issue is no longer before the Board, as the current appeal stems from the remanded issues exclusively.  Accordingly, any such indication by the Veteran of a new claim for TDIU should be referred to the RO for such consideration.  The issue of entitlement to a TDIU shall not be discussed any further in the foregoing decision.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

At the outset, the Board notes that the Veteran has recently submitted a request to have newly submitted evidence remanded and reviewed by the RO in an "Additional Evidence Response Form For Cases with a VA Substantive Appeal (VA Form 9) Filed Prior to February 2, 2013" received on September 2015.  It should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last supplemental statement of the case (SSOC) without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  In this regard, the Board further notes that the Veteran's appeal was perfected on September 2006, well before the February 2, 2013 deadline, so the old provisions requiring remand for newly submitted evidence would apply.  Regardless, in this case the Veteran has provided an explicit request to have such newly submitted evidence reviewed by the RO.

The Board additionally notes that the Veteran's claims file does not appear to have his complete request, as the additional referenced evidence does not appear to be currently associated with his claims file.  In this regard, upon remand, such evidence should be associated with the claims file and/or the Veteran should be requested to provide the RO with such evidence so that they may review it accordingly.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO/AMC should solicit and review the newly submitted evidence referenced by the Veteran in his September 2015 "Additional Evidence Response Form for Cases with a VA Substantive Appeal (VA Form 9) Filed Prior to February 2, 2013."

3. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




